Opinion issued November 14, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00231-CV
                            ———————————
                         JULIO GONZALEZ, Appellant
                                         V.
                     MIDLAND FUNDING LLC, Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-07076


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 21, 2012. On April 19,

2013, the Court ordered that this case be referred to mediation. In the referral, the

Court ordered that: “No later than two days from the conclusion of the mediation,

the parties and the mediator shall advise the Clerk of this Court in writing whether
the parties did or did not settle the underlying dispute . . . .” The deadline for

conducting mediation was June 5, 2013.

        On June 12, 2013, the mediator filed a document with the Court informing

the Court that the parties had settled all issues in the case. Nevertheless, neither

party filed a document with the Court to advise the Court that the case did or did

not settle nor has either party filed a motion to dismiss the appeal based on the

settlement. On July 12, 2013, the Court notified the parties that the mediator had

filed a report and requested that the parties file a motion to dismiss within seven

days of the date of the notice. Neither party responded to the notice. After being

notified on October 9, 2013 that this appeal was subject to dismissal for failure to

comply with a court order or a notice from the clerk requiring a response, appellant

did not respond. See TEX. R. APP. P. 42.3(c).

        Accordingly, we dismiss the appeal. We dismiss any pending motions as

moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                         2